Case 1:18-cv-02117-NLH-KMW Document 26 Filed 11/28/18 Page 1 of 2 PagelD: 79

PLATT & RISO, P.C,

40 Berlin Avenue

Stratford, New Jersey 08084

(856) 784-8500

Attorney for Defendants, Voorhees Township, Voorhees Township Police Department,
Police Officer Kevin Branagan and Police Officer Michael J. Hagner

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Camden Vicinage
SEAN M. SHAW,
Civil Action

Plaintiff
Vs. Docket No. 1:18-cv-021 17-NLH-KMW
VOORHEES TOWNSHIP, VOORHEES STIPULATION OF DISMISSAL
TOWNSHIP POLICE DEPARTMENT, WITH PREJUDICE

POLICE OFFICER KEVIN BRANAGAN
(#3490), POLICE OFFICER MICHAEL J.
HAGNER (#34100) and JOHN DOE NOS. I-
10, (Fictitious Names),

 

Defendants.
The matter in difference in the above-entitled action having been amicably adjusted

by and between the parties, it is hereby stipulated and agreed that the same be and it is

 

 

ERIC J. RISO,ESQUIRE

Attorney for Deféndants, Voorhees
Township, Voorhees Township Police
Department, Po fficer Kevin Branagan
and Police Officer Michael J. Hagner

 

 

 

 
Case 1:18-cv-02117-NLH-KMW Document 26 Filed 11/28/18 Page 2 of 2 PagelD:

PLATT & Riso, PC.
40 Berlin Avenue
Stratford, NJ 08084

 

DATED: Dialks

LAW OFFICES OF RICHARD M.,

 

 

_ WIENER, ESQUIRE
Attorney for Plaintiff, Sean M. Shaw

 

 

80

 
